DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Curlett (US Patent No. 4,683,944).
In reference to claim 1, Curlett discloses a downhole system comprising:
a first tubular 50 including a terminal end having a first threaded connector portion 88, an inlet (Fig. 2, at the top), an annular wall having an inner surface and an outer surface (see Fig. 2), and a first conduit 30 extending within the wall between the inner surface and the outer surface fluidically exposed at the terminal end (see Fig. 2); and
a second tubular 52 including a terminal end section having a second threaded connector portion 90 threadably coupled to the first threaded connector portion 88 (Fig. 2, via connector 84) to 
In reference to claim 2, Curlett discloses that the first threaded connector portion 88 coupled to the second threaded connector portion 90 maintains an annular chamber (Figs. 2 and 5, the chamber occupied by seal 86) between the terminal end and the terminal end section (see Fig. 2).
In reference to claim 8, Curlett discloses that the second tubular 52 defines a coupler joining the first tubular to a third tubular (see Fig. 1, the tubulars are all connected in series to extend as far as desired into the formation 16).
In reference to claim 9, Curlett discloses that the inlet of the first conduit 30 is fluidically exposed to a potential leak path (see Fig. 2, all conduits 30 are exposed to potential leak paths at each coupling 48).
In reference to claim 10, Curlett discloses that the first conduit 30 passes through a torque shoulder (see Fig. 2, a torque shoulder is formed between each tubular 50 and 52).
In reference to claim 11, Curlett discloses that the second conduit 30 is configured to relieve pressure to a surface of a formation (Fig. 1, gas supplied from compressor 28 flows through conduits 30 towards formation 16).

In reference to claim 12, Curlett discloses a resource exploration and recovery system comprising: 
a first system (see Fig. 1, equipment located at the surface);
a second system (Fig. 1, equipment located at the bottom of the well) fluidically connected to the first system through a system of tubulars 10, the system of tubulars 10 comprising:

a second tubular 52 including a terminal end section having a second threaded connector portion 90 threadably coupled to the first connector portion (Fig. 2, via connector 84) to form a joint 48, an annular wall section including an inner surface section and an outer surface section (see Fig. 2), and a second conduit 30 extending within the wall section between the inner surface section and the outer surface section and fluidically exposed at the terminal end section (see Fig. 2), wherein the first conduit 30 is fluidically connected to the second conduit 30 across the joint 48 (see Fig. 2).
In reference to claim 13, Curlett discloses that the first threaded connector portion 88 coupled to the second threaded connector portion 90 maintains an annular chamber (Figs. 2 and 5, the chamber occupied by seal 86) between the terminal end and the terminal end section (see Fig. 2).
In reference to claim 14, Curlett discloses that the first tubular 50 includes a torque shoulder defining, at least in part, an outer annular wall and a passage extending through the outer annular wall fluidically connected with the annular chamber (see Fig. 2, a torque shoulder is formed between each tubular 50 and 52).
In reference to claim 16, Curlett discloses that an inlet of the first conduit 30 is fluidically exposed to a potential leak path (see Fig. 2, all conduits 30 are exposed to potential leak paths at each coupling 48).
In reference to claim 17, Curlett discloses that the second conduit 30 is configured to relieve pressure to a surface of a formation (Fig. 1, gas supplied from compressor 28 flows through conduits 30 towards formation 16).


directing a flow of fluid (Fig. 1, gas supplied from compressor 28 flows through conduits 30 towards formation 16) through a first conduit 30 extending between an inner surface and an outer surface within an annular wall of a first tubular 50 (see Fig. 2);
passing the flow of fluid from an outlet of the first conduit 30 provided at a terminal end of the first tubular 50 (see Fig. 2);
guiding the flow of fluid across a threaded joint 46 between the first tubular 50 and a second tubular 52 (see Fig. 2); and 
passing the flow of fluid into a second conduit 30 that extends between an inner surface section and an outer surface section within an annular wall section of the second tubular 52 to isolate a potential leak (see Fig. 2).

Allowable Subject Matter
Claims 3-7, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/25/21